UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7009



JABARI ZAKIYA, formerly known as Douglas Ross,

                                            Petitioner - Appellant,

          versus


KATHLEEN HAWK, Director, Federal Bureau of
Prisons,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-468-AM)


Submitted:   March 9, 1999                 Decided:   March 25, 1999


Before WILKINS and HAMILTON, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Jabari Zakiya, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jabari Zakiya appeals the district court’s order denying his

motion to reconsider under Fed. R. Civ. P. 60(b) the district

court’s earlier order dismissing his petition filed under 28 U.S.C.

§ 2241 (1994).    We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.   See Zakiya v. Hawk,

No. CA-98-468-AM (E.D. Va. May 28, 1998).    We also deny Zakiya’s

petition for a writ of mandamus essentially seeking the same relief

as prayed for in his Rule 60(b) motion.   See In re Beard, 811 F.2d

818 (4th Cir. 1987).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                2